1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar Number 13644
3    ROBERT A. KNIEF
     Assistant United States Attorney
4    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
5    Telephone: (702) 388-6336
     Email: Robert.Knief@usdoj.gov
6    Counsel for Plaintiff United States
7                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,
9                                                         Case No.: 2:17-cr-0124-JAD-EJY
                            Plaintiff,
10                                                        STIPULATION TO RESET DEADLINE
                 vs.                                      (First Request)
11
     ERNEST ROGERS,
12
                           Defendant.
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas Trutanich,

15   United States Attorney, and Robert Knief, Assistant United States Attorney, counsel for the

16   United States of America, and Kendelee Works, counsel for defendant Ernest Rogers, that the

17   deadline for the filing of the government’s response to the defendant’s sentencing memorandum

18   (ECF #390), be reset for September 27, 2019.

19          This stipulation is entered into for the following reasons:

20          1.     At the time defendant filed the memorandum, counsel for the government was in

21   trial in the Reno office. Counsel for the government needs the additional time to properly

22   prepare a response.

23          2.     Defendant is in custody and does not object to the continuance.

24


                                                     1
1            3.    For the reasons stated above, the ends of justice would best be served by a
2    continuance of the government deadline.
3            4.    Additionally, denial of this request for continuance could result in a miscarriage
4    of justice.
5            5.    This is the first request for a continuance filed herein.
6            DATED this 25th day of September, 2019.
7                                                         NICHOLAS A. TRUTANICH
                                                          United States Attorney
8

9     /s/ Kendelee Works                                   /s/ Robert Knief _______
     KENDELEE WORKS                                       ROBERT KNIEF
10   Counsel for Defendant                                Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                      2
1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3                                                         Case No.: 2:17-cr-0124-JAD-EJY
                             Plaintiff,
4                                                         ORDER ON STIPULATION TO RESET
                   vs.                                    DEADLINE
5                                                         (First Request)
     ERNEST ROGERS,
6
                             Defendant.
7

8                                         FINDINGS OF FACT

9            Based upon the pending Stipulation of counsel, and good cause appearing therefore, the

10   Court finds that:

11           1.      At the time defendant filed the memorandum, counsel for the government was in

12   trial in the Reno office. Counsel for the government needs the additional time to properly

13   prepare a response.

14           2.      The defendant is in custody and does not object to the continuance.

15           3.      For the reasons stated above, the ends of justice would best be served by a

16   continuance of the government deadlines.

17           4.      Additionally, denial of this request for continuance could result in a miscarriage

18   of justice.

19   . . .

20   . . .

21   . . .

22   . . .

23   . . .

24   . . .


                                                      1
1                                           ORDER

2          It is therefore ORDERED that the Government’s reply regarding defendant’s

3    Sentencing Memorandum (ECF #390), is due by noon on the 27th day of September, 2019.

4          DATED this ____
                      25th day of September, 2019.

5

6                                           ________________________________
                                            HONORABLE JENNIFER A DORSEY
7                                           UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                2
